DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as "means", "said," and "comprising" should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "comprising" in line 6).  Correction is required.  See MPEP § 608.01(b).
Additionally, please note that the abstract is also too long.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “A rock processing machine” in the preamble of claim 16, render the claims indefinite, since the preamble is conveying that claims are to a rock processing machine, but the body of the claim does not provide any structure to the rock processing machine. Therefore, it is unclear what apparatus applicant is intending to encompass. 
In claim 16: the phrase “a plurality of different functional units” is vague as used. It is not clear what different functions units the applicant is referring to. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims 20 and 22 are indefinite since all that the applicant considers to be encompassed by the phrase “a plurality of working apparatuses including the at least one working apparatus” in line 2 cannot be determined.
Several expressions recited in the claims lack sufficient antecedent bases. For example, only, the phrase "the functional units" in line 7 from the bottom lack proper antecedent basis. In another example only, the phrase "the switching elements" in the last line also lacks proper antecedent basis. These expressions make it difficult to determine what is or not in the claims. Accordingly, the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to provide appropriate antecedents and to ensure consistency in the numbers of specific elements recited in the claims.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 16-35 are rejected as best understood under 35 U.S.C. 103 as being unpatentable over EP 1433531 in view of GB 1548746.	
EP 1433531 discloses (the references in parentheses refer to this document and the terms in italics refer to the Paragraph 2 mentioned ambiguities) a rock processing machine (1), such as crushing and/ or screening machines for rock, in particular mobile ones Rock processing machine (1), which a plurality of different Functional units (11, 20, 30, 50, 60, 70, 80), each at different times from an inactive state to an active state can be activated and deactivated from the active state to the inactive state (see paragraphs 0025 and 0027), wherein the rock processing machine (1) has a control panel (90) which is adapted to operate the rock processing machine (1) in a start switching process as an operating mode switching process from a weaker active operating state to a more active to switch the operating state and to switch from a more active operating state to a weaker active operating state in a stop switching operation as an operating state switching operation, with more functional units (11, 20, 30, 50, 60, 70, 80) being activated in the more active operating state are than in the weaker active operating state (see paragraphs 0025 and 0027), the operating console (90) having a plurality of state switching elements (92, 93, 94) as switching elements (see paragraph 0027), each state switching element (92, 93 , 94) assign a state transition from the plurality for at least one functional unit (11, 20, 30, 50, 60, 70, 80) in this way t is that the actuation of the state switching element (92, 93, 94) on the functional unit (11, 20, 30, 50, 60, 70, 80) via an operating state switching process across a state transition between the inactive state and the active - condition (see paragraph 0025), each set of switching elements being arranged on the operating console (90) in a visually and/ or haptically perceptible spatial arrangement relationship which corresponds to a predetermined operating sequence of the switching elements of the respective set (see paragraphs 0026, 0027 and Figure 3).
EP 1433531 does not disclose that each condition switching element from the plurality of state switching elements for at least one functional unit, only exactly one state transition is assigned, so that a first set of switching elements is involved in the start switching process and so that a second set of switching elements that differs from the first stop shift is involved.
GB 1548746 discloses that each state switching element from the plurality of state switching elements for at least one functional unit is assigned exactly one state transition, so that a first set of switching elements (252, 254) is involved in the start shifting process and so that a second set of shifting elements (250, 264), different from the first, is involved in the stop shifting process (see page 8, lines 120-127 and FIG. 12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the state switching elements in the EP 1433531 reference so as each state switching element from the plurality of state switching elements for at least one functional unit is assigned exactly one state transition as taught by GB 1548746 (see page 2, lines 22-25).
The additional features of dependent claims apparent from document EP 1433531 (cf. the figures, and paragraphs 0025-0027, paragraphs 0026, 0030 and 0031; paragraphs 0026, 0027 and figure 3). It would therefore be obvious for the person skilled in the art before the effective filing date of the claimed invention to use these features also in a rock processing machine according to the combination of EP 1433531 and GB 1548746 with corresponding effect and on in this way to a rock processing machine according to depended claims. 
Note that this is the same rejection provided by the applicant in the international search report filed on 4/4/21.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose rock crushers.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725